Case: 2:17-cr-00164-EAS-CMV Doc #: 1188 Filed: 02/08/21 Page: 1 of 4 PAGEID #: 4932




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 JOSE MANUEL ROMERO-PARADA,
                                                         CASE NO. 2:20-CV-5731
         Petitioner,                                     CRIM. NO. 2:17-CR-164(6)
                                                         JUDGE EDMUND A. SARGUS, JR.
         v.                                              Magistrate Judge Chelsey M. Vascura

 UNITED STATES OF AMERICA,

         Respondent.

                                      OPINION AND ORDER

         Petitioner has filed what has been docketed as a motion requesting the Court to hold his

 pro se brief to less stringent standards than one prepared by a lawyer (ECF No. 1183), objecting

 to the Magistrate Judge’s recommendation of dismissal of this action for failure to prosecute due

 to Petitioner’s failure to submit a waiver of his attorney-client privilege as it relates to his claims.

 For the reasons that follow, Petitioner’s objection (ECF No. 1183) is OVERRULED. The

 Report and Recommendation (ECF No. 1158) is ADOPTED and AFFIRMED. This action

 hereby is DISMISSED with prejudice for failure to prosecute pursuant to Federal Rule of Civil

 Procedure 41(b).

         The Court DECLINES to issue a certificate of appealability.

                                           I.       Background

         On November 20, 2020, Petitioner filed this Motion to Vacate under 28 U.S.C. § 2255.

 He asserts that he was denied the effective assistance of counsel in connection with his guilty

 plea to conspiracy to commit racketeering, a violation of 18 U.S.C. § 1962(d). (ECF No. 1129.)

 On November 16, 2020, the Court issued an Order granting Respondent’s request to hold

 proceedings in abeyance pending Petitioner’s waiver of his attorney-client privilege and
Case: 2:17-cr-00164-EAS-CMV Doc #: 1188 Filed: 02/08/21 Page: 2 of 4 PAGEID #: 4933




 directing Petitioner to submit a written waiver of his attorney-client privilege as it relates to his

 claims. (ECF No. 1138.) Petitioner failed to submit a waiver of his attorney-client privilege.

 On December 11, 2020, the Court directed Petitioner to show cause within ten days as to why

 this action should not be dismissed for failure to prosecute by his refusal to submit a waiver of

 his attorney-client privilege. (ECF No. 1158.) On December 28, 2020, the Magistrate Judge

 issued a Report and Recommendation recommending that this action be dismissed for failure to

 prosecute under Rule 41(b) of the Federal Rules of Civil Procedure. (ECF No. 1158.) On that

 same date, Petitioner requested an extension of time, referring to his pro se incarcerated status,

 difficulty understanding English, mail problems at the prison, and lockdowns imposed due to the

 COVID-19 pandemic. (ECF No. 1159.) On January 29, 2021, Petitioner filed a “Motion in

 Opposition to Government Denying Petitioner Sixth Amendment Right to Counsel Client

 Privilege,” objecting to the submission of his attorney-client waiver and requesting liberal

 construction of his pleadings. (ECF No. 1183.)

                                            II.     Discussion

        Pursuant to 28 U.S.C. § 636(b), this Court has conducted a de novo review. The Court

 liberally construes the pleadings of pro se prisoners. Haines v. Kerner, 404 U.S. 519, 520-21

 (1972) (allegations of the pro se complaint will be held to a less stringent standard than formal

 pleadings drafted by lawyers). Nonetheless, Petitioner’s objection is OVERRULED.

        Petitioner implicitly has waived his attorney-client privilege in view of the nature of his

 claim of ineffective assistance of counsel. (See Order, ECF No. 1138, PAGEID # 4647-49.)

 Moreover, it has been the practice of this Court to require the petitioner to submit a written

 waiver of his attorney-client privilege in order to address a claim of ineffective assistance of

 counsel, limited solely to any communications pertinent to that claim. The record reflects no



                                                    2
Case: 2:17-cr-00164-EAS-CMV Doc #: 1188 Filed: 02/08/21 Page: 3 of 4 PAGEID #: 4934




 basis to make an exception to that practice here. Further, the Court has repeatedly cautioned the

 Petitioner that his failure to submit a written waiver of his attorney-client privilege will result in

 a dismissal of this action. Still, Petitioner has not submitted a written waiver of his attorney-

 client privilege. Therefore, the Court hereby DISMISSES this action with prejudice for failure

 to prosecute pursuant to Rule 41(b).

                                   III.    Certificate of Appealability

         Pursuant to Rule 11 of the Rules Governing Section 2255 Proceedings, the Court now

 considers whether to issue a certificate of appealability. “In contrast to an ordinary civil litigant,

 a state prisoner who seeks a writ of habeas corpus in federal court holds no automatic right to

 appeal from an adverse decision by a district court.” Jordan v. Fisher, 576 U.S. 1071, --, 135

 S.Ct. 2647, 2650 (2015); 28 U.S.C. § 2253(c)(1) (requiring a habeas petitioner to obtain a

 certificate of appealability in order to appeal). When a claim has been denied on the merits, a

 certificate of appealability may issue only if the petitioner “has made a substantial showing of

 the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing of

 the denial of a constitutional right, a petitioner must show “that reasonable jurists could debate

 whether (or, for that matter, agree that) the petition should have been resolved in a different

 manner or that the issues presented were ‘adequate to deserve encouragement to proceed

 further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S.

 880, 893, n. 4 (1983)). When a claim has been denied on procedural grounds, a certificate of

 appealability may issue if the petitioner establishes that jurists of reason would find it debatable

 whether the petition states a valid claim of the denial of a constitutional right, and that jurists of

 reason would find it debatable whether the district court was correct in its procedural ruling. Id.




                                                    3
Case: 2:17-cr-00164-EAS-CMV Doc #: 1188 Filed: 02/08/21 Page: 4 of 4 PAGEID #: 4935




        Reasonable jurists would not debate the dismissal of this action. The Court therefore

 DECLINES to issue a certificate of appealability.

        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

 could not be taken in good faith and that a request to proceed in forma pauperis on appeal should

 be denied.

        IT IS SO ORDERED.

                                                     s/Edmund A. Sargus, Jr. 2/8/2021
                                                     EDMUND A. SARGUS, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                 4
